Citation Nr: 1234527	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-08 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for lumbar spine disc disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for lumbar spine disc disease and assigned an initial 10 percent rating, effective since February 2008.  The Veteran appealed the initial rating assigned.  

During the pendency of the appeal, the RO assigned a total disability evaluation based upon individual unemployability (TDIU).  The TDIU rating is effective since March 19, 2009.  In addition, the RO granted a temporary total rating based on the need for convalescence following a surgical procedure performed in June 2010.  The RO also granted special monthly compensation on account of being housebound.  Both ratings were in effect from June 23, 2010 until August 1, 2010.  
Finally, in July 2010, the RO granted entitlement to service connection for left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability.  Because the Veteran has not appealed these determinations, the Board's discussion of the service-connected lumbar spine disability will not include discussion of the left lower extremity radiculopathy.  The Board will also not discuss the appropriate disability rating during the period from June 23, 2010, to August 1, 2010 since the Veteran is already in receipt of a 100 percent evaluation and special monthly compensation for that period.  
 
In June 2012, the Veteran and his spouse testified at a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  



	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

Since the effective date for the grant of service connection, the Veteran's service-connected lumbar spine disc disease is manifested by disability that equated to forward flexion of the thoracolumbar spine limited to 60 degrees.  It does not result in incapacitating episodes for VA purposes.  It is not shown to result in associated neurological disability other than already service-connected left lower extremity radiculopathy.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for service-connected lumbar spine disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, a March 2008 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  
 
Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran has identified private and VA treatment records and they have been obtained.  In addition, his Social Security Administration (SSA) disability determination records have been acquired.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran underwent VA examinations in February 2009 and November 2011.  

Concerning these examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examination reports reflect that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  
Finally, there is no indication that the lumbar spine disability worsened since the November 2011 examination.  Rather, while the Veteran questioned whether the examiner used a goniometer to measure range of motion, he did not describe any worsening of the disability in his testimony before the Board.  (See Transcript at 11.)  Regarding this contention, the Veteran has not stated why he believes a goniometer was not used during the VA examination.  Rather, it appears that he is dissatisfied with the range of motion findings reported on examination.  A review of the examination report includes a statement that measurements were to be made with the use of a goniometer.  There is no compelling evidence to indicate that a goniometer was not used to examine the Veteran and the Board assumes that the examination was conducted in accordance with accepted medical practices.  In this respect, the Court has held that "the Board is entitled to assume the competence of a VA medical examiner."  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc) ("[T]he Board implicitly accepted [the VA examiner's] competency by accepting and relying upon the conclusions in her opinion."), aff'd, 232 F.3d 908 (Fed.Cir.2000).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

As regards the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge explained the issue on appeal and solicited the Veteran to identify evidence relevant to the claim for an increased rating for lumbar spine disc disease.  The Veteran did so and further described the impact of the disability on his activities of daily living.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

The Veteran asserts that his service-connected lumbar spine disc disease has been more disabling than initially rated.  He contends that a rating in excess of 10 percent is warranted.  The Veteran and his wife state that the Veteran experiences back pain, particularly when sitting.  Additionally, they assert that the pain is so severe that he has undergone spinal cord stimulator surgery.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection is February 22, 2008.  

The Veteran's lumbar spine disc disease disability has been evaluated under Diagnostic Code 5243 for "intervertebral disc syndrome."  Under that diagnostic code, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases or Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (Diagnostic Codes 5243) (2011).

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic Codes 5243).

Under the Intervertebral Disc Syndrome Formula, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Following the rating criteria, Note (1) provides that:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A review of the evidence of record since the award of service connection shows that a higher rating is warranted for the Veteran's lumbosacral spine disability.  Here, the evidence consists of the Veteran and his spouse's testimony, as well VA, SSA, and private treatment records, and the results of VA examinations.  

Turning first to the SSA records; these reveal that the Veteran is disabled for SSA purposes as a result of his low back and right knee disabilities since September 2007.  The determination is based primarily upon the Veteran's VA outpatient treatment records.  Because the determination pertains to a period prior to the rating period on appeal, they do not serve to support the claim.  

The VA outpatient treatment records, however, reveal a lumbar spine disability that is manifested by significant low back pain.  For instance, in February 2008, he received epidural steroid injections.  Even following the injections, however, he reported his back pain was constantly 5/10.  Moreover, he could not do activities at home that required him to stand for more than 5 minutes.  His private physician, Dr. H. S., reported in December 2008, that the lumbar spine disability resulted in an antalgic gait with tenderness along the sacroiliac joints.  An MRI revealed an annular tear at L5-S1, with disc dehydration and loss of disc height, facet arthritis, and sacroiliitis.  The physician noted that he could only flex to 60 degrees and extend to 15 degrees with pain at both extremes.  During treatment in February 2009, he could only flex his spine 45 degrees before experiencing limitation due to pain.  These findings, showing pain resulting in functional limitation and lumbar spine motion limited to 60 degrees or less reveal a disability picture that more closely approximates the rating criteria for a 20 percent disability rating.  

The Board acknowledges that the range of motion findings by the private examiner are different from those found on subsequent VA examinations in February 2009 and November 2011.  In this respect, he could flex his spine to 75 degrees on VA examination in February 2009 and to 70 degrees on VA examination in November 2011.  However, these physical examination findings should not be viewed in a vacuum.  Rather, they should be viewed in conjunction with the totality of the evidence.  Here, some of the additional information noted at the time of the February 2009 and November 2011 examination shows a more severe disability picture.  For instance, in February 2009, the examiner noted that the Veteran continued to receive epidural injections, had a TENS unit, and wore a back brace.  The Veteran's low back pain was described as "sharp" and its frequency was "constant."  The VA examiner in November 2011 noted that the Veteran had a spinal cord stimulator implanted in July 2011.  Reportedly, he could ambulate only short distances on crutches and otherwise was wheelchair bound.  The examiner described functional loss resulting in less movement than normal and pain on movement.  In sum, after applying 38 C.F.R. §§ 4.40, 4.45, Mitchell v. Shinseki, 25 Vet. App. 32 (2011), these findings support the assignment of an initial 20 percent rating.  

However, even when contemplating the Veteran's complaints of pain and functional loss, he is not shown to experience limitation of flexion of the thoracolumbar spine to 30 degrees or less.  At its very worst, and factoring in demonstrated pain on motion, the Veteran's limitation of flexion was 45 degrees.  Additionally, evidence of ankylosis has not been shown on examination or in the VA or private records.  

The 20 percent rating assigned herein is warranted under the General Rating Formula.  In regards to the Intervertebral Disc Syndrome Formula, there is a question as to whether the Veteran has intervertebral disc syndrome.   For instance, the November 2011 VA examiner stated that he did not have intervertebral disc syndrome.  However, the February 2009 VA examination report included MRI findings showing degeneration of the discs at L5-S1 and broad based bulging of the discs at L1-2 and L5-S1.  Accordingly, the Board will assume that the Veteran has intervertebral disc syndrome for rating purposes.  

Even assuming such, however, the medical records do not contain evidence that the Veteran has had incapacitating episodes as defined for VA purposes.  Although the Veteran and his wife assert that the Veteran has experienced incapacitating episodes, there is no indication that the Veteran has been prescribed bed rest by a physician, which is a requirement for VA purposes.  Thus, a higher rating is not warranted at any point during the rating period under the Intervertebral Disc Syndrome Formula.  

In regards to any associated neurologic abnormalities, the Board again notes that the Veteran is already in receipt of a separate 10 percent rating for left lower extremity radiculopathy.  There is no pending appeal or claim for a higher rating for that disability.  In addition, the weight of the evidence does not reveal a disability manifested by right lower extremity radiculopathy.  In this respect, while Dr. H. F., in December 2008, described radiating right-sided leg pain, straight-leg raising resulted in pain only, pulses and sensation were intact, and there was no diagnosis of right lower extremity radiculopathy or any other neurologic disability.  In addition, testing conducted during VA examinations in February 2009 and November 2011 did not reveal neurologic disability related to the service-connected lumbar disc disability.  Also of note a VA examination of the feet conducted in July 2010 revealed insufficient medical evidence to support a diagnosis of right lower extremity radiculopathy.  Finally, the November 2011 VA examiner found that there was no evidence of any other neurologic disability such as bowel or bladder problems or pathologic reflexes.  Given these findings, the Board concludes that a separate rating for associated neurologic abnormalities is not warranted.  

Consideration has also been given to the Veteran's statements as well as those of his wife regarding the severity of his low back disability during the course of the period on appeal.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms such as pain, limited motion, and functional loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  His wife is equally to attest to the observable signs of the Veteran's pain.  He is not, however, competent to identify a specific level of disability for his lumbar spine disability according to the appropriate diagnostic codes.   On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, the Board finds that an initial 20 percent rating is warranted for service-connected lumbar disc disease.  No other higher or separate evaluations are warranted for the claim.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

An initial 20 percent rating, but not higher, for lumbar spine disc disease is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


